Citation Nr: 0638698	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  00-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1980 to January 1983.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2000, denying the 
claim for increase for left ear hearing loss, and a rating 
decision in June 2006, denying an increase for bilateral 
hearing loss, following the grant of service connection for 
right ear hearing loss by the Board in a decision in January 
2006. 


FINDING OF FACT

Bilateral hearing loss is manifested by level II hearing 
acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The RO provided VCAA notice by in letters, dated in May 2003, 
May 2004, July 2005, and March 2006.  The veteran was 
notified of the type of evidence needed to substantiate the 
claim, namely, that the disability had gotten worse.  The 
veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general effective date provision for the 
claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 


18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is for increase, at this stage of 
the appeal, where the veteran has already been provided the 
rating criteria in the statement of the case and the 
supplemental statement of the case, the veteran has not been 
prejudiced with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  The claim was then readjudicated following the 
content-complying notice, as evidenced by the rating decision 
in June 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim 
and there is otherwise no additional evidence to obtain, no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  The veteran was afforded VA examinations in 
conjunction with his claim. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination and the puretone threshold average.  
The Roman numeral designation is located at the point where 
the percentage of speech discrimination and puretone 
threshold average intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

Analysis

On VA audiological evaluation in March 2000, the pertinent 
findings: 

At the tested frequencies of 1000, 2000, 3000, 4000 HERTZ for 
the RIGHT ear, were pure tone decibel thresholds of 35, 20, 
20, 25, respectively, for an average of 25.  For the left ear 
at 1000, 2000, 3000, 4000 Hertz, the pure tone decibel 
thresholds were 40, 45, 50, 50, respectively, for an average 
of 46.  The speech recognition ability in the right ear was 
88 percent and 88 percent in the left ear.

On VA audiological evaluation in May 2006, the pertinent 
findings: 

At the tested frequencies of 1000, 2000, 3000, 4000 HERTZ for 
the RIGHT ear, were pure tone decibel thresholds of 50, 40, 
45, 50, respectively, for an average of 46.  For the left ear 
at 1000, 2000, 3000, 4000 Hertz, the pure tone decibel 
thresholds were 50, 40, 45, 50, respectively, for an average 
of 46.  The speech recognition ability in the right ear was 
85 percent and 90 percent in the left ear.

Applying the results of the March 2000 VA examination to 
TABLE VI yields a numerical designation of II for the right 
ear, that is, an average pure tone decibel loss between 0 and 
41, and speech recognition ability between 84 and 90 percent.  
For the left ear, the numerical designation was also of II, 
that is, an average pure tone decibel loss between 42 and 49, 
and speech recognition ability between 84 and 90 percent.  
Entering the numeral designations of II and II to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.

Applying the results of the May 2006 VA examination to TABLE 
VI also yields a numerical designation of II for the right 
ear, that is, an average pure tone decibel loss between 42 
and 49, and speech recognition ability between 84 and 90 
percent.  For the left ear, the numerical designation was 
also of II, that is, an average pure tone decibel loss 
between 42 and 49, and speech recognition ability between 84 
and 90 percent.  Entering the numeral designations of II and 
II to TABLE VII yields a disability rating of zero percent 
under Diagnostic Code 6100.

As both audiological evaluations establish that the veteran's 
hearing loss is not compensable under the rating schedule, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Also since the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 
not 55 decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown and the provisions of 38 C.F.R. § 4.86 do not 
apply.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


